DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
This Office Action is in response to communications filed on 12/14/2020. Claims 1, 6 and 7 were amended. No claims were cancelled. Likewise, claims 1-8 are pending for examination. 

Title 35, U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chandy (US 20140277945) in view of Farrelly et al., (Farrelly; US 20040107032).

Regarding claim 6 (Currently Amended), Chandy teaches a steering system of a vehicle (¶016, Figs 1- 4; steering system 30 includes hand-wheel 34 coupled to steering shaft 36, steering system 30 is an electric power steering (EPS) system and includes a steering assist unit 38 that couples to the steering shaft 36 and tie rods of vehicle 10, also see ¶011, ¶012) comprising 
a haptic feedback generator (¶026; warning may be a haptic indicator) configured to execute:
generating haptic feedback by applying an additional torque by an actuator to an initial torque, (¶028; comfort limit module 80 receives corrective steering torque from the control 
controlling the actuator (¶016; steering assist unit 38 includes a steering mechanism (not shown) that may be coupled through the steering shaft 36 to a steering actuator motor and gearing).
Chandy is silent on generating haptic feedback by applying an alternating torque by an actuator to an initial torque, and when the haptic feedback is present and/or simultaneously when the haptic feedback occurs to provide a compensating torque to the steering grip, such that a drop in the initial steering torque caused by the application of the alternating torque is compensated for by the compensating torque. Farrelly from an analogous art teaches a power assisted steering system for a motor driven road vehicle, the system including assist torque signal generating means arranged to generate an assist torque signal for the steering system in response to the driver's applied torque and sensed vehicle speed and effective to reduce the driver's steering effort and a means for generating a haptic torque based upon additional input arranged to be added to the torque assist signal (¶007). Farrelly teaches the concept of generating haptic feedback by applying an alternating torque by an actuator to an initial torque (figs. 5, 6 and 7, ¶054, ¶055; Examiner interprets understeer torque, lateral acceleration torque and the haptic torque as forming an alternating torque input into the actuator/motor), and when the haptic feedback is present to provide a compensating torque to the steering grip, such that a drop in the initial steering torque caused by the application of the alternating torque is compensated for by the compensating torque  (¶056, Fig 7; dynamic friction is yaw rate and the dynamic error is yaw rate error...yaw rate estimator 30 uses vehicle state information to calculate yaw rate that driver is demanding which is then passed to understeer control 32, which calculates a correction to assist torque being generated by the steering system.  Also the lateral acceleration block 34 uses a lateral acceleration signal to calculate a 
separate torque correction signal...  the difference between these two correction signals becomes the Haptic (feel) torque which is added to the steering system assist torque).

Regarding claim 7, Chandy and Farrelly teach the steering system according to claim 6, and Chandy further teaches wherein the haptic feedback is a vibration on the steering grip (¶026; haptic indicators: steering commands as torque vibration or a nudging torque pulse to the hand-wheel 34).

Regarding claim 8, Chandy and Farrelly teach the steering system according to claim 6, and Chandy further teaches wherein the actuator is a support motor (¶016; steering assist unit 38 includes a steering mechanism coupled through steering shaft 36 to a steering actuator motor; Examiner interprets steering actuator motor as the support motor based on Specification paragraphs [0006] - [0007], [0033], etc).

Regarding claim 1, claim 1 remains interpreted and rejected the same as claim 6.

Regarding claim 2, Chandy and Farrelly teach the method according to claim 1, and Chandy further teaches wherein the compensating torque is maintained, at least in part, until the end of the haptic feedback (¶028; determining a limited corrective steering torque… representing a comfort limit of the amount of assist torque that may be provided to the hand-wheel 34 by the system; Examiner  interprets the limited corrective steering torque to mean that the compensating torque is applied by the actuator by at least a certain amount, i.e., greater than zero which coincides with paragraph 28 in Applicant’s specification).

Regarding claim 3, Chandy and Farrelly teach the method according to claim 2, but neither explicitly states wherein the compensating torque decreases to the value 0 at least by the end of the haptic feedback. However, Chandy teaches that the steering commands may be a torque vibration or a nudging torque pulse to the hand-wheel 34 (¶026). Chandy also teaches determining a limited corrective steering torque which represents a comfort limit of the amount of assist torque provided to the hand-wheel 34 by the system and that the comfort limit represents the allowable amount of assist torque that may appropriately be provided to hand-wheel 34 during a corrective action so that the corrective action is the steering assist torque provided by the system keeping vehicle 10 within lane markers 14 (¶028; FIG. 1). In other words, Chady’s lane keeping system generates feedback for a corrective input into the handwheel 34 in the event of a path deviation with respect to the lane markers 14 (¶017; FIG. 1). Examiner interprets the preceding points to mean that the corrective input in Chady’s system turns on and off along with the feedback for the corrective input into the handwheel as they are needed based on the path deviation, as there is no need for the limited corrective steering torque to be supplied continuously, because, as per ¶026 it’s on/activated when the error between target vehicle state and the estimated vehicle state exceeds a threshold value. Examiner interprets this as being fundamentally the same function as the steering torque approaching zero along with the haptic feedback when the correction is turned off/stopped based on a lack of path deviation. Examiner posits that the lane keeping system of Chandy generates feedback for a corrective input into the handwheel in the event of a path deviation but turns the feedback and corrective input off/approaching zero when there is a lack of path deviation. Therefore, one of ordinary skill in the art at the time of filing the invention would have 

Regarding claim 4, Chandy and Farrelly teach the method according to claim 1, and Chandy further teaches wherein the compensating torque decreases to the value 0 at least by the end of the haptic feedback (¶028; determining a limited corrective steering torque… representing a comfort limit of the amount of assist torque that may be provided to the hand-wheel 34 by the system; Examiner  interprets the limited corrective steering torque to mean that the compensating torque is applied by the actuator until the counter torque ceases which coincides with paragraph 28 in Applicant’s specification).

Regarding claim 5, Chandy and Farrelly teach the method according to claim 1, and Chandy further teaches wherein the haptic feedback warns the vehicle driver of leaving a driving lane (¶017, Fig 1; lane keeping system generates feedback for a corrective input into the hand-wheel 34 when a path deviation with respect to lane markers 14 is detected, also ¶026; if the error between target vehicle state and the estimated vehicle state exceeds a threshold value, alert module 72 may activate a warning… which may be a haptic indicator or may also generate an optional steering command/torque vibration/nudging torque pulse to hand-wheel 34 alerting driver that lane departure threshold of lane keeping system has been reached).







Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered, but are considered moot based on the new combination of references used in the rejection put forth above.

Conclusion                                                                                                                         
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        


						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684